                Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 1 of 6




1    Amy L. Bennecoff Ginsburg (034423)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
8
     REGENIA BAINES,                         ) Case No.:
9
                                             )
10                 Plaintiff,                )
                                             )
11
           v.                                )
12                                           )
     AT&T Corporation,                       )
13                                           ) JURY TRIAL DEMANDED
14
                      Defendant.             )
                                             )
15                                           )
16
                                      COMPLAINT
17

18         REGENIA BAINES (“Plaintiff”), by and through her attorneys, KIMMEL
19   & SILVERMAN, P.C., alleges the following against AT&T CORPORATION
20
     (“DEFENDANT”):
21

22                                   INTRODUCTION
23
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
24

25
     Act, 47 U.S.C. §227 et seq. (“TCPA”).

26

27                                          -1-
                                   PLAINTIFF’S COMPLAINT
28
                Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 2 of 6




1                              JURISDICTION AND VENUE
2
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
3
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
4

5          3.      Defendant regularly conducts business in the State of Arizona, thus,

6    personal jurisdiction is established.
7
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
8
                                             PARTIES
9

10         5.      Plaintiff is a natural person residing in Glenndale, Arizona 85301.
11         6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
12
           7.      Defendant is a corporation with its principal place of business located
13

14
     at 575 Morosgo Drive, Room 14F67, Atlanta, Georgia 30324.

15         8.      Defendant is a “person” as that term is defined by 47 U.S.C.
16
     §153(39).
17
           9.      Defendant acted through its agents, employees, officers, members,
18

19
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

20   representatives, and insurers.
21
                                FACTUAL ALLEGATIONS
22
           10.     Plaintiff has a cellular telephone number.
23

24         11.     Plaintiff has only used this number as a cellular telephone number.

25         12.     Defendant called Plaintiff repeatedly and continuously on her cellular
26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
              Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 3 of 6




1    telephone in attempt to collect an alleged debt that her ex-mother-in-law owed.
2
            13.   When contacting Plaintiff on her cellular telephone, Defendant used
3
     an automatic telephone dialing system and/or pre-recorded voice.
4

5           14.   Plaintiff knew that Defendant was using an automatic telephone

6    dialing system and/or pre-recorded voice as she would routinely encounter a
7
     noticeable pause or delay before a representative came on the line.
8
            15.   Defendant’s telephone calls were not made for “emergency purposes.”
9

10          16.   Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
11   Defendant soon after the calls began and revoked any previous consent that
12
     Defendant had to contact her.
13

14
            17.   Once Defendant was aware that its calls were unwanted and was told

15   to stop calling, there was no lawful purpose to making further calls, nor was there
16
     any good faith reason to place calls.
17
            18.   However, Defendant ignored Plaintiff’s request and continued to call
18

19
     her.

20          19.   Plaintiff found Defendant’s repeated calls annoying, frustrating,
21
     upsetting, harassing, and an invasion of her privacy.
22
            20.   Upon information and belief, Defendant conducts business in a
23

24   manner which violates the Telephone Consumer Protection Act.

25

26

27                                            -3-
                                     PLAINTIFF’S COMPLAINT
28
              Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 4 of 6




1

2

3

4

5                             COUNT I
             DEFENDANT VIOLATED THE TELEPHONE CONSUMER
6                          PROTECTION ACT
7
           21.    Plaintiff incorporates the forgoing paragraphs as though the same were
8
     set forth at length herein.
9

10         22.    Defendant initiated automated calls to Plaintiff using an automatic
11   telephone dialing system.
12
           23.    Defendant’s calls to Plaintiff were not made for emergency purposes.
13

14
           24.    After Plaintiff told Defendant to stop calling, Defendant knew or

15   should have known it did not have consent to call and/or that any consent it
16
     thought it had was revoked.
17
           25.    Defendant’s acts as described above were done with malicious,
18

19
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

20   under the law and with the purpose of harassing Plaintiff.
21
           26.    The acts and/or omissions of Defendant were done unfairly,
22
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
23

24   lawful right, legal defense, legal justification or legal excuse.

25

26

27                                            -4-
                                     PLAINTIFF’S COMPLAINT
28
               Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 5 of 6




1           27.    As a result of the above violations of the TCPA, Plaintiff has suffered
2
     the losses and damages as set forth above entitling Plaintiff to an award of
3
     statutory, actual and trebles damages.
4

5

6           WHEREFORE, Plaintiff, REGENIA BAINES, respectfully prays for a
7
     judgment as follows:
8
                   a.     All actual damages suffered pursuant to 47 U.S.C. §
9

10                        227(b)(3)(A);
11                 b.     Statutory damages of $500.00 per violative telephone call
12
                          pursuant to 47 U.S.C. § 227(b)(3)(B);
13

14
                   c.     Treble damages of $1,500.00 per violative telephone call

15                        pursuant to 47 U.S.C. §227(b)(3);
16
                   d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
17
                   e.     Any other relief deemed appropriate by this Honorable Court.
18

19

20                              DEMAND FOR JURY TRIAL
21
            PLEASE TAKE NOTICE that Plaintiff, REGENIA BAINES, demands a
22
     jury trial in this case.
23

24

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
             Case 2:21-cv-00456-MTL Document 1 Filed 03/17/21 Page 6 of 6




1                                       RESPECTFULLY SUBMITTED
2
     Date: 03/17/2021             By: /s/ Amy L. B. Ginsburg
3                                        Amy L. B. Ginsburg, Esq.
                                         Kimmel & Silverman, P.C.
4
                                         30 East Butler Pike
5                                        Ambler, PA 19002
                                         Phone: 215-540-8888
6                                        Fax: 877-600-2112
7
                                         Email: teamkimmel@creditlaw.com

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                       -6-
                                PLAINTIFF’S COMPLAINT
28
